EXHIBIT 24 POWER OF ATTORNEY Each person whose signature appears below hereby authorizes Ilan Daskal, as attorney-in-fact and agent, with full powers of substitution, to sign on his behalf, individually and in the capacities stated below, and to file any and all amendments to this Form10-K, and other documents in connection therewith, with the Securities and Exchange Commission, granting to said attorney-in-fact and agent full power and authority to perform any other act on behalf of the undersigned required to be done in the premises. Signatures Title Date /s/ Richard J. Dahl Chairman of the Board August 22, 2011 Richard J. Dahl /s/ Oleg Khaykin Director and Chief Executive Officer (Principal Executive Officer) August 22, 2011 Oleg Khaykin /s/ Robert Attiyeh Director August 22, 2011 Robert Attiyeh /s/ Mary B. Cranston Director August 22, 2011 Mary B. Cranston /s/ Dwight W. Decker Director August 22, 2011 Dwight W. Decker /s/ Thomas A. Lacey Director August 22, 2011 Thomas A. Lacey /s/ James D. Plummer Director August 22, 2011 James D. Plummer /s/ Barbara L. Rambo Director August 22, 2011 Barbara L. Rambo /s/ Rochus E. Vogt Director August 22, 2011 Rochus E. Vogt
